Order entered January 6, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00103-CR

                          CHARLIE JESUS VICENTE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F-1745411-J

                                          ORDER
       The State’s second motion to extend the time for filing a brief is GRANTED. The

State’s brief, received on December 30, 2019, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE